DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banthia (US 9,400,888) in view of Trainin (US 2016/0007283).
Referring to Claim 15, Banthia teaches a near field communication, NFC, device, comprising:
an NFC front-end circuit 104 (fig. 1) configured to perform a communication with an external device 128 (fig. 1);
at least one processing unit configured to process one or more transactions between the NFC device and the external device (see 703 of fig. 7); and
an NFC controller configured to control the NFC front-end circuit (see 704 of fig. 7 and col. 1, lines 61-65).
Banthia does not teach wherein the NFC controller is configured to block a current data frame, which is being received by the NFC front-end circuit, if the processing unit has not fully processed a previous data frame. Trainin teaches wherein 
Claim 26 has similar limitations as claim 15.
Referring to Claims 16 and 27, Trainin also teaches blocking a response received from the processing unit in the NFC front end circuit receives or has received the current data frame (see paragraph 94 and processor 112 in fig. 1).
Referring to Claims 17 and 28, Trainin also teaches the response received from the processing unit is a response to the previous data frame (BACK in paragraph 94).
Referring to Claims 18 and 29, Trainin also teaches accepting the current data frame if the processing unit has fully processed the previous data frame (paragraph 94 where when BACK is sent that indicates that the previous data frame is sent and processed and the signal for the subsequent frame is received).
Referring to Claims 19 and 30, Banthia also teaches a timeout condition of the processing unit triggering that the NFC controller blocks the current data frame (ABSTRACT showing a retransmission after a timer expires).
Referring to Claims 20 and 31, Banthia also teaches processing the transactions between the NFC device and the external device includes processing transactions 
Referring to Claims 21 and 32, Banthia also teaches the current data frame includes a command (see col. 3, line 59 to col. 4, line 3 which shows frames starting a connection timer).
Referring to Claim 22, Trainin also teaches the NFC controller is configured to block the command if the processing unit has not fully processed the previous data frame (paragraph 94).
Referring to Claim 23, Banthia also teaches the processing unit is a secure element (see 706 of fig. 7).
Referring to Claim 24, Banthia also teaches a mobile phone or a portable computer, such as a tablet (see col. 1, lines 33-35).
Referring to Claim 25, Banthia also teaches the transactions include payment transactions and/or transit transactions (see col. 3, lines 41-49).
	Referring to Claim 33, Banthia also teaches a computer program comprising computer-executable instructions which, when executed, carry out or control the method (see col. 2, lines 30-36).
	Referring to Claim 34, Banthia also teaches a non-transitory computer-readable medium comprising the computer program (see col. 2, lines 30-36).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 33 claims a "computer program product”. The specification does not describe what the “product” is; therefore the claim could be a signal, software, carrier wave or any other non-statutory subject matter. Functional descriptive material may be statutory if it resides in a “computer readable medium or computer-readable medium”; however, the specification does not describe a computer readable medium. The scope of claim 33 encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program. The examiner suggests:
Amending the claim to embody the program on “computer-readable medium” or equivalent, assuming the specification  does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory; or
Adding the word, non-transitory.
Note:
“A transitory, propagation signal… is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).
Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as “signal”, the claim as a whole would be non-transitory? Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc. as well as a non-statutory entity such as a “signal”, “carrier wave”, or transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUGENE YUN/           Primary Examiner, Art Unit 2648